DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 November 2020 have been fully considered but they are not persuasive.
Applicant asserts that reference Hattori fails to disclose claim 1 because the reference fails to disclose 1) an amplification transistor…  “having … a source having a predetermined reference potential and output the amplified voltage from a drain” and 2) “a back-gate of the amplification transistor with a predetermined potential lower than the reference potential” Hattori does not disclose the relative voltages of Vng, VANAP, or VANA (Remarks, p. 7/8).  However, the Examiner respectfully disagrees, given the broadest reasonable interpretation of the claim language.

Regarding the first point, the claim language only requires “a source having a predetermined reference potential” and “output the amplified voltage from a drain” (Emphasis added.)  Given the broadest reasonable interpretation of “a source,” the pixel power source (150) providing a voltage VANAP of some potential to the amplification transistor Atr satisfies this limitation.

Additionally, Applicant asserts that Hattori teaches away the use of, for example, a PMOS transistor that would have this reversed position because “driver transistor Atr is ‘a depletion NMOS transistor’” (Remarks, p. 7) is not considered persuasive.
Hattori does not disclose that Atr is either the driver transistor or a depletion NMOS transistor.  Instead, Hattori states that the driver transistor is transistor L (150a, shown in Figs. 1 and 2), which is the only one that requires the same characteristics as replica transistor DL.  As such, Hattori does not teach away using a different type of transistor to perform the same function, as Applicant asserts.

Regarding the second point, the Examiner respectfully disagrees with Applicant’s assertions that Hattori does not disclose the relative voltages of Vng, VANAP, or VANA (Remarks, p. 8.)  As disclosed by Hattori, the Vng is a negative value based on the reference voltage.  By definition, a negative voltage must be less than 0V.  Additionally, Hattori discloses that the reference voltage is positive [0111], and also discloses the equation to determine VANAP based on the reference voltage [0104.]  Because these reference voltages are positive, the negative voltage must be lower than the reference potential.

.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori, et al. (US 20090251576 A1.)
Regarding claim 1, Hattori, et al. (hereafter, “Hattori”) discloses a solid-state image pickup element (Fig. 2), comprising:
a photodiode (PD) configured to convert incident light into a photocurrent;
an amplification transistor (Atr) configured to amplify a voltage between a gate having a potential depending on the photocurrent (Fig. 2: Atr connected to FD, which holds charge accumulated from PD) and a source having a predetermined reference potential and output the amplified voltage from a drain [0092]; and
a potential supply section (160) configured to supply an anode of the photodiode (Vng connected to anode of PD, Fig. 2) and a back-gate of the amplification transistor (Vng connected to backgate of Atr, Fig. 2) with a predetermined potential lower than the reference potential [0094.]

Regarding claim 2, Hattori discloses claim 1, further comprising:
a conversion transistor (Ttr) configured to convert the photocurrent into a voltage between a gate and source, wherein the conversion transistor includes a source which is connected to a cathode of the photodiode (PD, connection shown in Fig. 2) and the gate of the amplification transistor (Atr, connection shown in Fig. 2), and
the drain of the amplification transistor is connected to the gate of the conversion transistor (in view of the broadest reasonable interpretation of the term “connected,” this limitation is considered inherent.  Because transistors Atr and Ttr are electrically connected as shown in Fig. 2, then by definition the drain of one transistor must be electrically connected to the gate of the other.)

Regarding claim 4, Hattori discloses claim 2, wherein the photodiode (PD), the conversion transistor (Ttr), and the amplification transistor (Atr) are arranged in a predetermined light-receiving board (pixel, Px, is on a semiconductor substrate that constitutes the image capturing apparatus, [0094]), and
the potential supply section (160) supplies the light-receiving board with the predetermined potential [0094.]

Regarding claim 8, Hattori discloses an image pickup apparatus (Fig. 9, 90), comprising:

an amplification transistor (Atr) configured to amplify a voltage between a gate having a potential depending on the photocurrent (Fig. 2: Atr connected to FD, which holds charge accumulated from PD) and a source having a predetermined reference potential and output the amplified voltage from a drain [0092];
a potential supply section (160) configured to supply an anode of the photodiode (Vng connected to anode of PD, Fig. 2) and a back-gate of the amplification transistor (Vng connected to backgate of Atr, Fig. 2) with a predetermined potential lower than the reference potential [0094]; and
a signal processing circuit configured to process a signal output from the amplification transistor (horizontal readout circuit, 130a.)

Claims 9 and 11 are variants of claims 2 and 4, and are interpreted and rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Sato, et al. (WO 2017179319 A1.)
Note: For greatest clarity, the English-language equivalent (US 20180146154 A1) of the above noted Japanese-language document will be used in the following rejection.
Regarding claim 3, Hattori discloses claim 2.  However, Sato fails to disclose the light-shielded arrangement as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Sato, et al. (hereafter, “Sato.”)
Sato discloses a solid state image sensor (Fig. 2, 200) that has a power supply unit (210) and a pixel array unit (240.)  The pixel array unit comprises a photodiode (253/263) and an amplification transistor (257/267) that are arranged in a portion of the pixel array unit that is light-shielded (dummy pixel circuit, 260; [0010]) and a portion that is unshielded (effective pixel circuit, 250.)  Additionally, the power supply unit (210) exists outside of the effective pixel circuit area (shown in Fig. 4), and thus is not exposed to the light similar to the light-shielded dummy pixel circuit.  This dummy pixel circuit and arrangement is disclosed to measure noise so that it can be removed from the image sensor [0007.]
This arrangement could similarly be used in the system of Hattori.  By including a dummy pixel circuit that is light-shielded, the base noise of the image sensor can be evaluated and removed from the image sensor prior to output.


Claim 10 is a variant of claim 3 and is interpreted and rejected accordingly.

Claims 5, 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Mabuchi (US 20040130641 A1.)
Regarding claim 5, Hattori discloses claim 4.  However, Hattori fails to specifically disclose the buffer, subtractor, and comparator, as required by the instant claim.  Despite this, the Examiner maintains that such elements would be obvious to one of ordinary skill in the art, as taught by Mabuchi.
Mabuchi discloses a solid-state image pickup element (Fig. 1), with a column signal processing circuit (130.)  This column signal processing circuit (130) comprises a buffer configured to output a voltage signal output from the amplification transistor (112) (receives pixel signals a temporarily stores the signals, [0070]),
a subtractor configured to lower a level of the voltage signal from the buffer (performs CDS to remove FPN from the pixel signal, [0070]), and
a comparator configured to compare the lowered voltage signal with a predetermined threshold (A/D conversion process, [0070.])
These techniques are well known in the art as methods of noise removal and conversion from an electrical analog signal to a processed digital one for output to a 

Regarding claim 6, the combination of Hattori and Mabuchi satisfies claim 5.  Additionally, Hattori discloses the conversion transistor (Ttr) and the amplification transistor (Atr) are arranged in a current-to-voltage conversion circuit configured to convert the photocurrent into the voltage signal (shown in Fig. 2), and
the current-to-voltage conversion circuit has a power supply voltage different (160) from a power supply voltage (150) of the buffer, the subtractor, and the comparator.

Claims 12 and 13 are variants of claims 5 and 6, and are interpreted and rejected accordingly.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Mabuchi and further in view of Murakami (US 20140240565 A1.)
Regarding claim 7, the combination of Hattori and Mabuchi satisfies claim 5.  However, the combination fails to disclose that at least some of the elements are arranged on a circuit board stacked on the light-receiving board.  This arrangement is considered obvious to one of ordinary skill in the art, as taught by Murakami.

Because Hattori and Mabuchi disclose elements such as the comparator and the negative potential generation circuit, it would be obvious to one of ordinary skill in the art that a similar arrangement to the one disclosed in Murakami can be employed.  By placing elements on separate stacked substrates, the overall width/height dimensions of the image sensor board can be kept to a minimum, thus allowing the image sensor itself to be more adaptable for smaller and more compact devices.

Claim 14 is a variant of claim 7 and is interpreted and rejected accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/          Supervisory Patent Examiner, Art Unit 2698